IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSEPH SIMMONS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1897

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 24, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Joseph Simmons, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED as untimely. See Fla. R. App. P. 9.141(c)(5)(A).

ROBERTS, C.J., WOLF and RAY, JJ., CONCUR.